Title: To Benjamin Franklin from Henry Laurens, 17 May 1782
From: Laurens, Henry
To: Franklin, Benjamin


Sir,
Ostend 17th May 1782.
I had the honour of addressing you under the 30th Ulto. by Post, a duplicate of which will accompany this, in order to guard against the Effect of a Miscarriage in the first Instance and I beg leave to refer to the contents.
On the 10th. Current, and no sooner your very obliging favour of the 20th. preceding reach’d me in London. Being then on the point of leaving that Place I defer’d a Reply untill my Arrival on this side; this happen’d yesterday too late to catch the Post of the day, except by a single Letter, put into my hands, I believe, by Doctor Price, which I sent forward.
I sincerely and heartily thank you Sir, for the cordial contents of your last letter, but from the most mature reflection and taking into consideration my present very infirm state of health, I have resolved to decline accepting the honor intended me by Congress in the Commission for treating with Great Britain, and I find the less difficulty in coming to this determination from a persuasion in my own mind that my assistance is not essential, and that it was not the view or expectation of our Constituents that every one named in the Commission should act. I purpose to repair to or near to Mr. Adams and enquire of him whether I may yet be serviceable under the Commission to which I had been first appointed, that, for borrowing Money for the Use of the United States, if he speaks in the Affirmative I shall, tho’ much against my own grain, as is well known at our little Court, proceed in the Mission with diligence and fidelity, otherwise I shall take a convenient opportunity of returning to give an account there, of having, in the course of two Years and upwards, done nothing excepting only, the making a great number of Rebels in the Enemy’s Country and reconciling thousands to the Doctrine of absolute and unlimited Independence—a Doctrine which I asserted and maintain’d with as much freedom in the Tower of London as ever I had done in the State House at Philadelphia and having contentedly submitted to the loss of my Estate, and being ready to lay down my life in support of it, I had the satisfaction of perceiving the coming in of Converts every day. I must not however conclude this head without assuring you, that should you think proper to ask questions respecting American Commerce or the Interest of any particular State I will answer with Candour and the best Judgment I am possess’d of, but of that judgment I sincerely protest I have the utmost diffidence. God prosper your proceedings in the great work, you shall be called Blessed by all the grateful of the present Generation and your Name will be celebrated by Posterity. I feel myself happy in reflecting that in the great outlines for Treaty, our opinions exactly coincide, that we shall not want the countenance and assistance of our great and good Ally and that you have so honest a Man as Mr. Oswald to deal with for preliminaries, I know him to be superior to all chicanery and am sure he will not defile his Mind by attempting any dirty thing.
I intreat you Sir, to present my humble respects to M. de Vergennes and thank his Excellency for his polite Expressions respecting me, and be so good as to say all that shall appear necessary in excuse for my non appearance at his Court.
Lord Cornwallis call’d on me the day before I left London, and was as you may suppose, very anxious to know when he might probably hear from me on the subject of his Release, let me therefore request your opinion in Answer to what I had the honour of writing in my last concerning that affair; I wish it may prove satisfactory to His Lordship, by enabling me with your consent and concurrence to cancel a debt which does not set easy upon me, and which cannot, with honour to our Country, remain unpaid. I think we shall not, ’tis impossible we should, incur displeasure by doing an act of common justice, and our authority may be fairly implied.
His Lordship declares he has no intention of returning to America, but desires to be reinstated in his Legislative and Military Characters in his own Country; and I am of opinion that in the former Station he will rather be friendly to us than otherwise. For my own part, if the War continues, I should not be uneasy if His Lordship were to go to Chesapeak again.
I have a thousand Compliments and goods wishes to present you from Friends in England, where, Males and Females, I am sure you have at least so many; your own remembrance will lead you to individuals of your old acquaintance. To morrow I intend to proceed for Brussels and thence probably to Hague and Amsterdam, my movements must unavoidably be as slow as Water Carriage. My weak under limbs cannot bear continual thumping on the Pavement in the Rough Machines of this Country, and the feebleness of my Pocket will not admit the indulgence of a more convenient vehicle. I beg Sir, you will write to me at the house of Mr. Edward Jennings, or under the protection of any other friend in that City that will be at the trouble of finding out a Voyageur, who is at all times and in all places with the highest Esteem and Respect.
Sir, Your most Obedient and most humble Servant
Henry Laurens
His Excellency Benjamin Franklin Esq. Passy
